t c memo united_states tax_court donald g russell petitioner v commissioner of internal revenue respondent docket no filed date donald g russell pro_se gary w bornholdt for respondent memorandum opinion couvillion special_trial_judge this case was heard pursuant to sec_7443a and rule sec_180 sec_181 and sec_182 respondent determined a deficiency in petitioner's federal_income_tax in the amount of dollar_figure the sole issue for decision is whether unemployment benefits received by petitioner during the year at issue constitute unless otherwise indicated section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure compensation_for purposes of calculating the allowable deduction for a contribution to an individual_retirement_account ira under sec_219 some of the facts have been stipulated and those facts with the annexed exhibits are so found and are incorporated herein by reference at the time the petition was filed petitioner's legal residence was northport new york during petitioner earned dollar_figure in taxable wages dollar_figure in taxable interest dollar_figure for jury duty service and received dollar_figure in unemployment_compensation petitioner properly reported all of this income on his federal_income_tax return return petitioner contributed dollar_figure to an ira in and claimed a contribution deduction for this amount on his return in the notice_of_deficiency respondent disallowed dollar_figure of petitioner's ira contribution deduction the amount by which the deduction exceeded his taxable wages of dollar_figure in calculating the amount of the contribution deduction petitioner considered the unemployment benefits he received in to be compensation as that term is used in sec_219 respondent contends that unemployment benefits do in the notice_of_deficiency respondent made adjustments to petitioner's medical and miscellaneous_expense_deductions these adjustments are computational and will be resolved by the court's holding on the issue in this case not constitute compensation_for purposes of sec_219 respondent relies on sec_1 a -1 b proposed income_tax regs fed reg date which expressly excludes unemployment_compensation within the meaning of sec_85 as compensation_for purposes of sec_219 deductions are a matter of legislative grace and the taxpayer bears the burden of proving his entitlement to the claimed deduction 292_us_435 sec_219 allows a deduction for qualified retirement contributions in an amount equal to the compensation includable in the individual's gross_income to a maximum of dollar_figure sec_219 defines compensation as including earned_income received by a self-employed_individual however the term does not include any amount received as a pension or annuity and does not include any amount received as deferred_compensation unemployment_compensation is defined under sec_85 as any amount received under a law of the united_states or of a state which is in the nature of unemployment_compensation sec_1_85-1 income_tax regs further explains that the amount of the payments is usually based upon length of prior employment and prior wages the unemployment_compensation benefits petitioner received were paid to him by a federal or state_agency not for any work or personal services performed by petitioner but particularly and solely because of petitioner's lack of employment and inability to earn salary or wages due to the lack of employment opportunities sec_1_219-1 income_tax regs provides in pertinent part that the term compensation means wages salaries professional fees or other_amounts derived from or received for personal services actually rendered petitioner's unemployment_compensation benefits were not paid to him for personal services actually rendered accordingly the court holds that unemployment_compensation benefits since such benefits are not paid for personal services actually rendered does not constitute compensation within the intent and meaning of sec_219 thus petitioner's allowable ira contribution deduction for the year in issue is limited to dollar_figure the amount of his taxable wages during at trial petitioner referred the court to the internal_revenue_service irs instruction booklet for form_1040 and the following statement in that booklet on which he relied in considering his unemployment_compensation benefits as compensation_for purposes of his ira contribution note supplemental unemployment benefits received from a company- financed supplemental unemployment benefit fund are wages report them on line the court first notes that petitioner did not receive his unemployment benefits from a company- financed supplemental unemployment benefit fund therefore the statement from the booklet is not applicable to petitioner however even if the booklet had provided erroneous information the law is well settled that authoritative tax law is contained in statutes regulations and judicial decisions and not in informal publications zimmerman v commissioner 71_tc_367 affd without published opinion 614_f2d_1294 2d cir 59_tc_456 publications by the irs like the one on which petitioner relied are merely guides published by the irs to aid taxpayers 381_us_68 the court however does not conclude that the statement relied on by petitioner was erroneous petitioner merely misconstrued its meaning decision will be entered for respondent
